DETAILED ACTION
Status
This communication is in response to the application filed on 27 May 2021 and the preliminary amendment filed on 7 December 2021. Claims 1-2 and 9-10 have been amended, no claims have been canceled or added; therefore, claims 1-16 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant’s claim for the benefit under 35 U.S.C. 119(e) to U.S. Provisional Application No. 63/031,358, filed on 28 May 2020, is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 27 August 2021 (2 IDS filed on the same day), 15 October 2021, and 13 January 2022 were filed after the mailing date of the application on 27 May 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
The Examiner notes in reference to the first IDS submitted 27 August 2021 (3 pages, apparently titled “List of Co-Pending Patents or Patent Applications That May 
The Examiner notes in reference to the second IDS submitted 27 August 2021 (2 pages, using “Substitute for Form 1449/PTO”), the three listings of PCT Applications that are lined through as not considered are merely duplications of listings on the above first IDS, where they were/are considered. The “Docket No. KWIK-001 … Office Action …” has no copy as required by MPEP § 609 and 37 C.F.R. 1.98(a)(2) – noting that this is a reference to an Office Action, not to a patent or application.
The Examiner notes in reference to the third IDS submitted on 15 October 2021 that the PCT Applications that are lined through as not considered are merely duplications of listings on the above first IDS, where they were/are considered. The “Docket No. KWIK-006 … Office Action …” has no copy as required by MPEP § 609 and 37 C.F.R. 1.98(a)(2) – noting that this is a reference to an Office Action, not to a patent or application. The listing of a variety of Non Patent Literature Documents from Edelman, Goffman, Grier, Hayles, Kuhn, Lakoff, Mindell, Treffert, van Dam, and Wirth appear to have no relevance whatsoever to the instant claims, and it is noted that there is no indication of any relevance by Applicant as required (see at least MPEP § 609 and 37 C.F.R. 1.98(a)(2) (“(a) Any information disclosure statement 
The Examiner notes in reference to the fourth IDS submitted on 13 January 2022 that the final U.S. Patent Document listing for “2021/0350399 is lined through as not considered since it is a direct repeat of a preceding reference (i.e., it is not considered twice). Also, there is no English translation of the “TW 202147200” listing as required by MPEP § 609 and 37 C.F.R. 1.98(a)(2); therefore, it is lined through as not considered. Further, the “Docket No. KWIK-001 … Final Office Action …” , the “Docket No. KWIK-004 … Office Action …”, and the “Docket No. KWIK-016 … Office Action …” each have no copy as required by MPEP § 609 and 37 C.F.R. 1.98(a)(2) – noting that this is a reference to an Office Action, not to a patent or application; therefore, these are not considered.

The Examiner reminds Applicant of the recommended aids to the duty to disclose, per MPEP 2004, item #13, “Aids to Compliance With Duty of Disclosure":
"It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: the drawings include item “240” that is not included as a reference in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: The specification references “system 100” five times (at ¶¶ 0029, 0035, 0045, 0064, and 0066), but there is no item 100 at the drawings. Further, the . Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification does not reference illustrated item 240 at Fig. 2; however, the specification states “calculate commissions due to each upline user, at step 230”, which actually appears to be step 240. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112.

Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to a method (claims 1-8) and non-transitory computer readable storage medium (claims 9-16), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 1 recites a method for distributing products, the method comprising: receiving information by a first embedded link at a computer that identifies a recipient of a product, a first product purchase confirmation, and a first follower code, wherein the first follower code, the product, and a first user are associated with a commission schedule, and wherein the recipient is a second user; distributing a first set of commissions for receipt by the first user according to the commission schedule, the first set of commissions distributed following both receipt of first product purchase confirmation and receipt of the purchased product by the recipient; associating a second follower a second embedded link that includes the second follower code in a media file, wherein the media file is provided by the second user; receiving a second purchase confirmation that identifies the second follower code; and distributing a second set of commissions for receipt by the first user and the second user according to the commission schedule, the second set of commissions distributed following both receipt of the second purchase confirmation and receipt of the purchased product by a third user.
Independent claim 9 is parallel to claim 1, except directed to a non-transitory computer readable storage medium having embodied thereon a program executable by a processor to perform a method for distributing products, the method comprising the same or similar steps as at claim 1 above.
The dependent claims (claims 2-8 and 10-16) appear to be encompassed by the abstract idea of the independent claims since they merely indicate the link is a URL link (claims 2 and 10), the media file contains an image with an identifiable product (claims 3 and 11) where the product is identified and the second follower code is embedded following the identifying (claims 4 and 12), interacting with a link to purchase the product and associate that purchase (claims 5 and 13) and applying a discount to that purchase (claims 6 and 14), identifying a media file type and selecting a means of embedding based on the identified type (claims 7 and 15), and/or the media file being a video, picture, text, or sound file (claims 8 and 16).

The claim elements may be summarized as the idea of affiliate and/or multilevel marketing and commissions; however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is within the certain methods of organizing human activity (e.g. … commercial or legal interactions such … advertising, marketing or sales activities/behaviors, or business relations; …) grouping of subject matter.
Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination. The additional elements are receiving by a first embedded link at a computer, and using a second embedded link (at claim 1) and additionally, using a non-transitory computer readable storage medium having embodied thereon a program executable by a processor to perform the activities (as at claim 9). These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture 
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use.
The Examiner notes that the “code” or “codes” being used may be any code that functionally would associate the information indicated (e.g. names, alpha-numeric characters, etc), including those able to be read, matched, understood, etc. by persons (see, e.g., Table 4 at p. 9 of the Pre-Grant Publication, p. 33 as submitted); therefore, they are appropriately included with abstract idea. Further, there is no change to the purpose or function of the links that are embedded, but are merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp.” that MPEP § 2106.05(I)(A) indicates to be insignificant activity.

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as indicated above, are merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, that is indicated to be insignificant activity.
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility. The Examiner notes that Applicant ¶ 0095 indicates that “computer systems that may be suitable for use with embodiments of the present invention and are intended to represent a broad category of such computer components that are well known in the art”.
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The dependent claims, as indicated above, appear encompassed by the abstract idea since they merely limit the idea itself; therefore the dependent claims do not add significantly more than the idea.


Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

NOTICE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Rolf et al. (U.S. Patent Application Publication No. 2007/0219871, hereinafter Rolf) or, in the alternative, under 35 U.S.C. 103 as obvious over Rolf in view of Warren et al. (U.S. Patent Application Publication No. 2014/0029921, hereinafter Warren).

Claim 1: Rolf discloses a method for distributing products, the method comprising:
receiving information by a first embedded link at a computer that identifies a recipient of a product, a first product purchase confirmation, and a first follower code, wherein the first follower code, the product, and a first user are associated with a commission schedule, and wherein the recipient is a second user (see Rolf at least at, e.g., ¶¶ 0002-0006 as describing the messages with encoded links to identify the sponsor and affiliate members – i.e., the upline/downline, or uplink/downlink of members – and the allocation of commissions according to that/those relation(s), see also 0049-0052 indicating the same or similar activities (while referring to the 
distributing a first set of commissions for receipt by the first user according to the commission schedule, the first set of commissions distributed following both receipt of first product purchase confirmation and receipt of the purchased product by the recipient (0002-0006, 0049-0052, as above, the receipt of purchased product being indicated in that the purchase may be of content, which would be, and is understood to be delivered immediately and confirmed or validated as delivered via the handshake and messages included in the purchase);
associating a second follower code with the second user, the product, and the commission schedule, wherein the second follower code is generated at the computer based on information associated with the first user (0002-0006, 0049-0052, as above, especially 0004-0005 where “recipients of the forwarded e-mail may choose to forward the e-mail to others” so that they can make purchases and/or become affiliates themselves and 0049 and 0051, where P1 can forward to P2, P3, and P4, and then P2 can forward to P5, P6, and P7, and each can purchase or become an affiliate);
embedding a second embedded link that includes the second follower code in a media file, wherein the media file is provided by the second user (0002-0006, 0049-0052, as above, especially 0004-0005 where “recipients of the forwarded e-mail may choose to forward the e-mail to others” so that they can make purchases and/or become affiliates themselves and 0049 and 0051, where P1 can forward to P2, P3, 
receiving a second purchase confirmation that identifies the second follower code (0002-0006, 0049-0052, as above, especially 0004-0005 where “recipients of the forwarded e-mail may choose to forward the e-mail to others” so that they can make purchases and/or become affiliates themselves and 0049 and 0051, where P1 can forward to P2, P3, and P4, and then P2 can forward to P5, P6, and P7, and each can purchase or become an affiliate); and
distributing a second set of commissions for receipt by the first user and the second user according to the commission schedule, the second set of commissions distributed following both receipt of the second purchase confirmation and receipt of the purchased product by a third user (0002-0006, 0049-0052, as above, where commissions to others P1, P2, P3, P4, P5, P6, and P7 follow the commission schedule indicated).
The Examiner notes that it is understood that purchasing, such as purchasing content, would include fulfillment or delivery of the purchased product, good, or content (as indicated above, especially for content); however, since this may not be as explicit as some may desire, the Examiner alternatively rejects under § 103, where Warren specifically teaches that “embodiments of the systems of the present disclosure may further include an affiliate marketing system” (Warren at 0080) where “Payments are sent from the vendor or advertiser to affiliate marking system at the expiration of a rebate time period. Example rebate time periods are 7 days, 14 days, or between 7 to 14 days. Some vendors give the purchasers the option to approve 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the commissions of Rolf with the delivery indication of Warren in order to require confirmation of receipt of the product by the recipient for commission payment so as to confirm delivery and to allow commission payments earlier than they may otherwise be scheduled.
The rationale for combining in this manner is that requiring confirmation of receipt of the product by the recipient for commission payment is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to confirm delivery and to allow commission payments earlier than they may otherwise be scheduled as explained above.

Claim 2: Rolf, or in the alternative Rolf in view of Warren, discloses the method of claim 1, wherein the second embedded link is a URL link associated with the product that is associated with the second follower code (Rolf at 0002-0006, 0046, 0049-0052, unique link; 0037, 0041, and 0046, URL as link). 



Claim 4: Rolf, or in the alternative Rolf in view of Warren, discloses the method of claim 3, further comprising identifying the product from the image, wherein the second follower code is embedded following identification of the associated product (Rolf at 0042, 0046, 0049). 

Claim 5: Rolf, or in the alternative Rolf in view of Warren, discloses the method of claim 1, wherein a third user interacts with the embedded media file to commence the purchase of the product and purchase of the product is associated with the second follower code based on the interaction with the embedded media file by the third user (Rolf at 0002-0006, 0049-0052, as above, especially 0004-0005 where “recipients of the forwarded e-mail may choose to forward the e-mail to others” so that they can make purchases and/or become affiliates themselves and 0049 and 0051, where P1 can forward to P2, P3, and P4, and then P2 can forward to P5, P6, and P7, and each can purchase or become an affiliate). 

Claim 6: Rolf, or in the alternative Rolf in view of Warren, discloses the method of claim 5, further comprising applying a discount to the product following interaction with the embedded media file by the third user (Rolf at 0065, 0088). 



Claim 8: Rolf, or in the alternative Rolf in view of Warren, discloses the method of claim 1, wherein the media file is selected from the group consisting of a video file, a picture file, a text file, and a sound file (Rolf at 0011, 0042, 0062).

Claims 9-16 are rejected on the same basis as claims 1-8 above since at least Rolf discloses a non-transitory computer readable storage medium having embodied thereon a program executable by a processor to perform a method for distributing products (Rolf at 0035, the various computers performing the actions understood to necessarily include memory media with instructions), the method comprising performing the same or similar activities as at claims 1-8 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Chmela, John, Social Media is the best tool ever for Multi-Level Marketing, LinkedIn.com, dated 3 April 2015, downloaded 9 February 2022 from https://www.linkedin.com/pulse/social-media-best-tool-ever-multi-level-marketing-john-chmela, indicating social media should be used for multi-level marketing.
Doeing, Derek, What is Network Marketing? (+6 Business Questions to Ask Before Joining), G2.com, dated 26 July 2018, downloaded from https://web.archive.org/web/20200503212907/https://learn.g2.com/network-marketing, where Achive.org dating indicates availability at least by 3 May 2020, and the article indicating that various forms of network marketing, such as affiliate marketing, include links to identify affiliates for making money (i.e., e.g., commissions) related to products.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622